UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 7, 2013 J. C. PENNEY COMPANY, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation ) 1-15274 (Commission File No.) 26-0037077 (IRS Employer Identification No.) 6501 Legacy Drive Plano, Texas (Address of principal executive offices) 75024-3698 (Zip code) Registrant’s telephone number, including area code: (972) 431-1000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On May 7, 2013, J. C. Penney Company, Inc. (the “Company”) issued a press release announcing selected preliminary unaudited financial information for the quarter ended May 4, 2013 (the “Preliminary Results Press Release”).The Preliminary Results Press Release was issued in connection with the Company’s previously announced proposed senior secured term loan financing transaction.A copy of the Preliminary Results Press Release is attached to this Form 8-K as Exhibit 99.1. The Company has not finalized its financial statement closing process for the first quarter of fiscal year 2013.As a result, the information in the Preliminary Results Press Release is preliminary and based upon information available to the Company as of the date of the Preliminary Results Press Release.During the course of the Company’s closing process, items may be identified that would require the Company to make adjustments, which may be material, and as a result, the estimates included in the Preliminary Results Press Release are subject to risks and uncertainties, including possible adjustments to preliminary operating results. The information being furnished in this Item 2.02 and in Exhibit 99.1 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section. Item 9.01 Financial Statements and Exhibits. (d) Exhibit 99.1 J. C. Penney Company, Inc.News Release dated May 7, 2013 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. J. C. PENNEY COMPANY, INC. By:/s/ Kenneth Hannah Kenneth Hannah Executive Vice President and Chief Financial Officer Date:May 7,2013 EXHIBIT INDEX Exhibit NumberDescription J. C. Penney Company, Inc.News Release dated May 7, 2013
